    Case 1:20-cr-00357-VM Document 20 Filed 09/30/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                  9/30/20
UNITED STATES OF AMERICA           :
                                   :    20 CR 357 (VM)
     - against -                   :
                                   :    ORDER
ROLAND GREEN,                      :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Defendant Roland Green (“Green”) requests that the Court

grant him bail or place him on house arrest. (See August

Letter.1) The Court construes Green’s letter as a motion for

temporary release on bail from the Metropolitan Correctional

Center     (“MCC”)   pursuant    to   18    U.S.C.   Section       3142(i)

(“Section 3142(i)”). On September 16, 2020, the Government

submitted a letter in opposition to Green’s request. (See

Opposition.2) For the reasons explained below, the Court

denies Green’s request for release on bail.

       Section 3142(i) provides that a court may “permit the

temporary release of [a pretrial defendant], in the custody

of a United States marshal or another appropriate person, to

the extent that the judicial officer determines such release

to be necessary for preparation of the person’s defense or

for     another    compelling    reason.”     Section    3142(i).       “A


1 Because the August Letter contains sensitive health information, the
Court will file the letter under seal.
2  Because the Government’s Opposition contains sensitive health
information, the Court will file the Opposition under seal.


                                       1
  Case 1:20-cr-00357-VM Document 20 Filed 09/30/20 Page 2 of 6



‘compelling reason’ may . . . exist where a defendant’s

serious medical condition warrants release.” United States v.

Gumora, No. 20 CR 144, 2020 WL 1862361, at *4 (S.D.N.Y. Apr.

14, 2020) (citations omitted). “In considering whether there

is a compelling reason for a defendant’s release under this

provision, however, a court must balance the reasons advanced

for such release against the risks that were previously

identified and resulted in an order of detention.” United

States v. Chambers, No. 20 CR 135, 2020 WL 1530746, at *1

(S.D.N.Y. Mar. 31, 2020) (internal quotation marks omitted).

      Green does not argue that temporary release is necessary

for   preparation   of   his   defense.       Instead,   he   identifies

numerous injuries he sustained during an incident on March 3,

2020 and symptoms he has experienced since that time. In

addition,   he   contends   that   he       has   decreased   respiratory

function and is therefore at an increased risk of suffering

serious illness or death if he contracts COVID-19.

      On the other hand, various factors weigh in favor of

detention. First, the allegations against Green are serious.

In connection with an alleged violent armed robbery of a

taxicab driver and an alleged violent attempted robbery of an

ice cream store, Green is charged with conspiracy to commit

Hobbs Act Robbery in violation of Title 18, United States Code,

Section 1951 (Count One); Hobbs Act Robbery in violation of


                                        2
  Case 1:20-cr-00357-VM Document 20 Filed 09/30/20 Page 3 of 6



Title 18, United States Code Sections 1951 and 2 (Count Two);

and Use, Carrying, and Possession of a Firearm in violation of

Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii),

and 2 (Count Three); and Attempted Hobbs Act Robbery in violation

of Title 18, United States Code, Sections 1951 and 2 (Count

Four). Photographs of the victim’s injuries speak to the violent

nature    of   the   offenses   with   which   Green   is   charged.   (See

Opposition Exs. A & B.) The Government’s evidence is strong,

and, if convicted, Green faces a significant sentence, which

gives him an incentive to flee. See United States v. Sabhnani,

493 F.3d 63, 76 (2d Cir. 2007) (noting that a defendant’s

incentive to flee is particularly acute where the evidence

against the defendant is strong and the penalties are severe).

        Second, Green’s prior criminal history, which includes

violent crimes, weighs against release. On May 18, 2006, Green

pled guilty to criminal possession of a loaded firearm in the

third degree. On October 26, 2006, he pled guilty to attempted

robbery in the second degree aided by another. On December 18,

2012, he pled guilty to attempted robbery in the second degree

aided    by    another.   Green’s   criminal    history     also   includes

misdemeanor convictions for attempted assault in the third

degree with intent to cause physical injury and petit larceny

in 2011. Green was on parole when the offenses with which he is

now charged occurred.




                                        3
  Case 1:20-cr-00357-VM Document 20 Filed 09/30/20 Page 4 of 6



      Third, Green has not shown that the MCC and the United

States Bureau of Prisons (“BOP”) are unable to manage his medical

conditions. Defense counsel previously requested a medical visit

for   Green.    Promptly    thereafter,        BOP    communicated,   through

counsel for the Government, its intent to schedule a medical

visit for Green as soon as practicable. More recently, on

September 15, 2020, the MCC’s medical staff attempted to provide

a medical evaluation for Green. However, Green signed a waiver

refusing the medical evaluation. (See Opposition Ex. C). Green’s

medical records reflect that during his visit with medical staff

on September 15, 2020, Green informed medical staff that he was

“good,” and did “not want anything.” (Opposition Ex. D, at 2.)

His medical records further indicate that the MCC’s medical team

intends to follow up with Green.

      The   Court    concludes     that       Green   has   not   provided   a

sufficiently compelling reason for temporary release given

the significant evidence that he remains a danger and a flight

risk. Considering the substantial sentence he may face if

convicted      in   this   case   and   the     complications      that   this

pandemic presents for pretrial supervision, the Court is

persuaded that releasing Green from the MCC would present a

serious risk of flight. Green’s prior offenses also indicate

his dangerousness to the community and weigh against his




                                          4
  Case 1:20-cr-00357-VM Document 20 Filed 09/30/20 Page 5 of 6



release. See United States v. Jackson, 823 F.2d 4, 7 (2d Cir.

1987).

      The Court is mindful that the current pandemic poses a

substantial threat to the health of inmates with serious

medical conditions across the country, and that this threat

may     present     a     compelling     reason       warranting       certain

defendants’ temporary release on bail. However, numerous

courts    have    nevertheless       denied   bail    to     defendants    with

underlying health conditions where the risks that justified

the defendants’ initial detention continued to outweigh the

risks    that     continued     incarceration        might    pose   for   the

defendants’ health. See, e.g., Chambers, 2020 WL 15300746, at

*1 (denying bail to defendant with asthma); United States v.

Hamilton, No. 19 CR 54, 2020 WL 1323036, at *1-2 (E.D.N.Y.

Mar. 20, 2020) (denying bail to defendant with history of

stroke and heart attack). On the particular facts of this

case,    the     Court    is   not   persuaded       that    Green’s    health

conditions       amount   to   a   compelling    reason      justifying    his

release in light of the many considerations reflecting that

he remains both a danger and a flight risk.

      Accordingly, for the reasons discussed above, it is

hereby ORDERED that the motion so deemed by the Court as filed

by defendant Roland Green for temporary release on bail




                                         5
  Case 1:20-cr-00357-VM Document 20 Filed 09/30/20 Page 6 of 6



pursuant to 18 U.S.C. Section 3142(i) is DENIED. Counsel for

the Defendant is directed to mail this order to the Defendant.

SO ORDERED.

Dated:   New York, New York
         30 September 2020




                                     6
